Citation Nr: 1601327	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  11-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a cervical strain disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.Ojo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1994. 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  The RO in Buffalo, New York currently has jurisdiction in this case.


FINDINGS OF FACT

1. In an unappealed July 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a cervical strain disability, and the evidence since received raises a reasonable possibility of substantiating this claim.
 
2. Resolving all doubt in the Veteran's favor, her current cervical strain disability is related to her military service.


CONCLUSIONS OF LAW

1. The July 2005 rating decision denying service connection for a cervical strain disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 20.1103 (2015). 
 
2. The evidence received subsequent to the final July 2005 rating decision is new and material, and the claim of entitlement to service connection for a cervical strain disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).
 
3. The criteria to establish service connection for a cervical strain disability, diagnosed as cervical stenosis with degenerative changes, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In the present case, the Board reopens the service connection claim for cervical strain disability.  The Board awards: service connection for the underlying cervical strain disability.  This decision constitute full grants of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these claims. 

In addition, all necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, VA and private medical evidence, records from the David Grant Medical Center, as well as lay statements in support of the claim.

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  The Veteran has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist her with this claim have been satisfied.

Petition to Reopen- Cervical Strain

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) .  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2015). 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2014).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369   (Fed. Cir. 2001).  The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171   (1996).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510   (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117   (2010).

As indicated above, the service connection claim for cervical strain disability was denied by the RO in a July 2005 rating decision.  Because the Veteran did not appeal that decision, it became final.  More recently however, in December 2008, the Veteran sought to reopen her cervical strain claim.  In the March 2009 rating decision, the RO declined to reopen the claim and this appeal ensued.
Based on the procedural history as outlined above, the July 2005 rating decision is the last final decision as it relates to the Veteran's service connection claim for cervical strain.  Notably, since this last final rating decision, the Veteran submitted reports from healthcare providers at David Grant Medical Center, 60th Medical Group, as well as medical opinions dated August 2009, which addresses the etiology of the Veteran's cervical strain, as relevant here.  These medical opinions are new and are considered material because it relates to the unestablished element of a nexus, and raises a reasonable possibility of substantiating the cervical strain disability claim.  Accordingly, the criteria to reopen the service connection claim for cervical strain are met.

Cervical Strain Disability

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The medical evidence reflects that the Veteran has a cervical strain disability, currently diagnosed as cervical stenosis. See June 2005 VA examination.

The Veteran seeks service connection for her current cervical strain disability, asserting that it is a result of her active military service.  She contends that her job as a KC-135 air refueling operator required her to lie down on a hard board that sloped forward and rest her chin upon a "chin rest" that was supposed to be adjustable but rarely was not and due to her short stature, she stated that she often had to put her full weight on the chin rest so as not slide back down the board, adding stress to her lower cervical spine.  See August 2009 Notice of Disagreement.

A review of her service treatment records show that the Veteran suffered from neck spasms diagnosed as torticollis in September 1978.  She was treated three separate times with an ice massage and ultimately given two treatments of therapeutic ultrasound with 10% hydrocortisone cream to relieve pain, she was then discharged from physical therapy per her own request.

The record reflects that the Veteran was afforded a VA examination in June 2005; the Veteran reported that she was diagnosed with torticollis in 1978.  She stated that she suffered from neck spasm, pain, wore a soft neck brace for a while and even had physical therapy.  She reported to the examiner that the pain had increased and she could not hold her neck in one position for too long or prolonged driving.  The examiner reported that the Veteran's range of motion on her neck was limited by pain, and recommended an x-ray for her cervical spine.  The June 2005 VA examiner diagnosed the Veteran with cervical strain with torticollis, stating that the Veteran's duty as a boom operator which required her to be in close confined areas while crouching and bending more likely than not caused chronic pain, stiffness and strain of the cervical spine.  The examiner also stated that due to the nature of the Veteran's job as a flyer in the Air Force, it would be difficult for people on flying status to receive appointments and care for chronic problems as it could remove them from flying status and not only effect their income but also their command efficiency.

In support of her claim, the Veteran submitted an opinion dated August 2009 from Dr. Major M.S., MD.  In her opinion, Dr. M.S. stated that the Veteran has spinal stenosis of the cervical spine, degenerative joint disease of the lumbar spine and hand osteoarthritis.  Dr. M.S. stated that the Veteran's degenerative changes are more likely than not related to her duties while she was in active duty in the Air Force.  She stated that the Veteran's job was very physical and required stressful positions for her spine for extended periods of time.  The doctor also noted that the disability is a progressive disease, and it is logical that the Veteran did not have symptoms severe enough to seek care while on active duty.

The Veteran also submitted an August 2009 opinion from Dr. E.A., MD.  The doctor stated she has been treating the Veteran for over two years at the David Grant Medical Center and that the Veteran has been treated for cervicalgia, intervertebral disc degeneration, cervical spinal stenosis, cervical spondylosis and facet syndrome cervical.  During the two years the Veteran has received various treatments to both her C5-C6 and C6-C7 intervertebral discs to include several ESI treatments to both facet joints, and Nerve Ablation Paravertebral Facet Joint Cervical x 4 on her left side.  The doctor noted that the Veteran explained her duties as a boom operator as well as showed pictures of her work space and positions that the Veteran had to be in, in order to do her job on a daily basis.  The doctor opined that the Veteran's degenerative changes are related to her duties while she was on active duty; her job was very physical and required her spine to be in stressful positions for extended periods of time.  The doctor also opined that it is logical that she did not have symptoms severe enough to seek care while on active duty but that at her age today, the physical requirements of her job as a boom operator from 1981 to 1994 set in motion the conditions of her current disability.  The doctor stated that the Veteran's current disability is progressive in nature and will never be cured, thus requiring ongoing treatment for pain for the rest of her life, if not surgery at some future date.

In addition to the above-noted private medical opinions, the Veteran stated in her 2009 Notice of Disagreement that her job as a boom operator required her to lean, twist and bend her head in various awkward positions for often ten to fifteen minutes or more while stretching her neck placing stress on her lower cervical spine.  She states that her symptoms were not severe enough for her to seek medical care while in service and immediately following service. Her condition has since progressively gotten worse.  She asserts that she is extremely limited in her activities of daily living due to the pain her disability causes her.  She is caused great pain when driving, and often times has to push past the pain to properly operate the vehicle.  Movement of the neck cause her immediate pain that lingers for several hours for which only medications can relieve.  She has been prescribed Percocet and Vicodin for the pain. 

The Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007).  Moreover she is without a doubt competent to report that she experienced neck pain during service and that it has gotten worse from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value. 

Her assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current cervical strain disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that her diagnosed cervical strain disability is related to her active duty service has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915   (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96   (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).

In light of the above, and with all doubt resolved in the Veteran's favor, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) her documented in-service neck complaints and treatment, (3) the June 2005 VA examiner's medical opinion, in conjunction with the private medical opinion provided by Dr. E.A and Dr. Major M.S., and (4) the Veteran's competent and credible statement of relevant symptoms.

Accordingly, the Board concludes that the Veteran's cervical strain disability is a result of her active duty service and that service connection for cervical strain has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection cervical strain disability, diagnosed as diagnosed as cervical stenosis with degenerative changes is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


